— In a matrimonial action, defendant appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated August 19,1982, which denied his renewed motion to vacate his default in appearing for trial, to vacate the inquest held thereon and to restore the case to the Trial Calendar, without prejudice to renewal of the motion upon a showing of compliance with two decretal paragraphs of a judgment of the same court dated June 16, 1982. Order reversed, without costs or disbursements, motion granted and judgment dated June 16, 1982 vacated. Under the facts of this case, the default should have been vacated (see, generally, Antonovich v Antonovich, 84 AD2d 799). Gibbons, J. P., Thompson, Gulotta and Boyers, JJ., concur.